DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 35-37, 41 and 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gojara (WO 2018/185652) (‘652).
	Regarding claim 36, Gojara‘652 discloses a dispenser container (100) for pressurized fluids, comprising:
- a metal (see page 11, line 18) shell forming at least part of an outer wall of the container (100), which metal (see page 11, line 18) shell at least partly encloses an internal container volume (3, 10),
- a partition wall (1) separating internal container volume (3, 10) into a high-pressure chamber (3) and a low-pressure chamber (10), and
- a valve (8) mounted into the partition wall (1) in a substantially fluid-tight manner, which valve (8) is configured for a controlled release of fluid from the high-pressure chamber (3) to the low-pressure chamber (10),
wherein the partition wall (1) is at a sealing zone (necessarily) sealed to the metal (see page 11, line 18) shell in a substantially fluid-tight manner, and
wherein the metal (see page 11, line 18) shell delimits at least a part of the high pressure chamber (3).
Regarding claim 36, Gojara‘652 discloses that the metal shell delimits at least a part of the low pressure chamber (10).
Regarding claim 37, Gojara‘652 discloses that the partition wall is fixedly connected to the metal shell.  (see Detail of Fig. 9)
Regarding claim 41, Gojara‘652 discloses that the partition wall has at least a convex shape (seen in Fig. 5 and others), extending at least partly past the sealing zone into the low-pressure chamber.
Regarding claim 42, Gojara‘652 discloses that the partition wall has at least a concave shape (seen in Fig. 5 and others), extending at least partly past the sealing zone into the high-pressure chamber.
Regarding claim 43, Gojara‘652 discloses that the partition wall comprises a rim portion (Fig. 9 Detail: 200) extending in a direction parallel to the metal shell, wherein at least part of the rim forms part of the seal zone.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 44 and 45 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gojara (WO 2018/185652) (‘652).
Regarding claim 44, Gojara’652 discloses an apparatus able to perform the steps of:
A) forming the metal shell (page 11, lines 14-36);
B) mounting the valve into the partition wall (page 13, line 17);
C) positioning the partition wall into the internal container volume at least partially enclosed by the metal shell (page 12, line 35 – page 13, line 2), and
D) sealing the partition wall to the metal shell (page 14, lines 8-12).
Regarding claim 45, Gojara’652 discloses that the partition wall is sealed to the metal shell by a welded bond (page 16, lines 1-43).
Claims 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gojara as applied to claim 35 above, and further in view of Gojara (WO 2017/080685) (‘685).
Regarding claim 38, Gojara‘652 discloses that an outer side of the metal shell has a sealing zone (see Detail of Fig. 9) with a sealing/supporting structure (Fig. 9 Detail: 200) but is silent in regards to the sealing zone having at least one indent extending into the internal container volume.
Gojara’685 discloses an outer side of a shell (surrounding 3) having an indent sealing/supporting structure (see annotated Fig. 4, below).  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute Gojara’652 supporting structure (Fig. 9 Detail: 200) with Gojara’685 supporting structure (indent), since doing so would be a mere substitution of one known sidewall supporting structure for another known sidewall supporting structure with the expected results that the substituted sidewall structure would seal and support the partition wall (see MPEP 2143 I B).

    PNG
    media_image1.png
    493
    371
    media_image1.png
    Greyscale


Regarding claim 39, Gojara‘652 as modified by Gojara’685, discloses that the indent extends fully around the circumference of the outer wall of the container.
Regarding claim 40, Gojara‘652 as modified by Gojara’685, discloses that the indent extends into the low-pressure chamber and forms an abutment surface for a part of a surface of the partition wall adjoining the low-pressure chamber.
Allowable Subject Matter
Claims 46-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 46 requires partially melting a sealing material provided at the sealing zone between the metal shell and the partition wall, sealing the two together.  Prior art Gojara‘652 discloses welding the partition wall to the metal shell but does not disclose a separate “sealing material” being at least partially melted to provide a seal and it would not have been obvious to modify the prior art with a “sealing material” without improper hindsight analysis.  Claim 47 depends from claim 46.
Claim 48 requires the method step of providing at least one indent extending into the internal container volume, followed by applying a pressure difference over the partition such that the partition wall is pressed against the indent.  Prior art Gojara‘652 is silent in regards to the method steps of claim 48 and it would not have been obvious to modify the prior art with the steps without improper hindsight analysis.  Claim 49 depends from claim 48.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form PTO-892, attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J. MELARAGNO/            Examiner, Art Unit 3754